DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01DEC2021 has been entered. 

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9-14, and 16-19  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (US Patent No. 8,495,022 B1).

Consider Claim 1, 
Zhu teaches a method of generating format-specific full backup copies of primary data, the method comprising: 
identifying, by a secondary storage computing device (Zhu, e.g., Fig 2(202)), a first full backup copy of primary data in a primary storage subsystem (Zhu, e.g., Fig 3(302), identify full backup; Fig 6(632,633).) generated by a file server in the primary storage subsystem that is separate from the secondary storage computing device (Zhu, e.g., Fig 6(632,633);Figs 4&5;Col 9:28+, storage devices provide file access; Col 13:32+, storage devices may, alone, create a backup. In other words, the backups being accessed (which may be stored on separate storage devices [Col 9:28-30]) may be generated by the individual storage elements providing file access.), wherein the first full backup is in a first backup format specific to the file server (Zhu, e.g., Col 6:14+, identify a catalog of a full backup; Col 13:28-30, all backups are specific to the system that generated the backup and Zhu teaches that the individual storage devices may themselves generate their backups.) and stored in a secondary storage subsystem different from the primary storage subsystem (Zhu, e.g., Fig 6(632,633), discloses separate primary and backup storage elements.); 
identifying, by the secondary storage computing device, one or more incremental backup copies associated with the first full backup copy (Zhu, e.g., Fig 3(303), identify incremental backups.), wherein the one or more incremental backup copies are in the 
determining, by the secondary storage computing device,  first structure information associated with the first backup format of the first full backup copy and the one or more incremental backup copies (Zhu, e.g., Col 2:1-7, the data structure including metadata is considered to include first structure information.), wherein the first structure information is different from second structure information associated with at least one other backup format used by another backup copy stored in the secondary storage subsystem (Zhu, e.g., Col 2:8+, structure information may be based on an order used by the file system of the volume wherein the structure information may be independent from structure information of a stored backup.); 
generating, by the secondary storage computing device and based at least on the first structure information, a second full backup copy that is in the first backup format and reflects a state of the primary data in the primary storage subsystem at a time when a most recent one of the one or more incremental backup copies was created (Zhu, e.g., Fig 3, describes creating a second full (i.e., synthetic) backup from a full backup and one or more incremental backups based on a first structure information (310).) and 
storing the second full backup copy in the secondary storage subsystem (Zhu, e.g., Fig 3(312), create synthetic backup;Col 9:28+, backups may be stored in separate devices).
Zhu further describes how a list of file system objects present in the first full backup copy are structured as a sorted catalog (ZHU, e.g., Col 2:48-55, identify a referred to as dump header.  Further, the applicant’s disclosure relating to these elements (SPEC ¶00255-00257) describes a file system structure (e.g., list of inodes and directories).  Given that a label of header is applicable to the structure disclosed by ZHU, it is reasonably considered for ZHU to teach a structure analogous to a header. Finally, given that the system of ZHU functions to successfully interpret the data present in a header data structure it is necessary that the system of ZHU be in receipt of an indication describing the manner in which the header and data therein is structured.  

Consider Claim 4, 
Zhu further teaches wherein the first structure information indicates an order in which file data corresponding to a plurality of files in the primary data is to be arranged in the second full backup copy (Zhu, e.g., Col 8:3+, structure information indicates an ordering of data in the backup.).

Consider Claim 5, 
Zhu further teaches wherein the order is a depth-first order based on a plurality of directories containing the plurality of files in the primary data (Zhu, e.g., Col 8:3+, index the files using a depth-first policy.).

Claim 6, 
Zhu further teaches wherein the first structure information indicates that the second full backup copy is to include a bit flag for each inode in a plurality of inodes in the primary data (Zhu, e.g., Fig 5;Col 9:53+, each catalog element includes, for example, a ‘B’ flag for indicating a backup version.).

Consider Claim 7, 
Zhu further teaches wherein the first structure information indicates that a list of directories in the primary data is to precede, in the second full backup copy, file data corresponding to a plurality of files in the directories (Zhu, e.g., Fig 5(see arrows), sorted catalog 530d precedes synthetic backup 520d.).

Consider Claim 9, 
Zhu teaches a networked information management system configured to generate format- specific full backup copies of primary data, the networked information management system comprising: 
one or more primary storage devices configured to store primary data (Zhu, e.g., Fig 6:632), wherein the one or more primary storage devices comprises a file server (Zhu, e.g., Fig 6(632,633);Figs 4&5;Col 9:28+, storage devices provide file access.); 
one or more secondary storage devices configured to store secondary copies of the primary data (Zhu, e.g., Fig 6:633); and 

identify a first full backup copy of the primary data stored in the one or more primary storage devices (Zhu, e.g., Fig 3(302), identify full backup.) and generated by the file server (Zhu, e.g., Fig 6(632,633);Figs 4&5; Col 13:32+, storage devices may, alone, create a backup. In other words, the backups being accessed (which may be stored on separate storage devices [Col 9:28-30]) may be generated by the individual storage elements providing file access.), wherein the first full backup is in a first backup format (Zhu, e.g., Col 6:14+, identify a catalog of a full backup.) and stored in the one or more secondary storage devices (Zhu, e.g., Fig 6(632,633), backup storage elements.); 
identify one or more incremental backup copies associated with the first full backup copy (Zhu, e.g., Fig 3(303), identify incremental backups.) and generated by the file server (Zhu, e.g., Fig 6(632,633);Figs 4&5; Col 13:32+, storage devices may, alone, create a backup. In other words, the backups being accessed (which may be stored on separate storage devices [Col 9:28-30]) may be generated by the individual storage elements providing file access.), wherein the one or more incremental backup copies are in the first backup format and stored in the one or more secondary storage devices (Zhu, e.g., Col 8:49+, catalog 430a may index files in a hierarchical-lexicographical order (i.e., a first format);Fig 4(430), catalogs of incremental backups are in the same (first) format.); 
determine first structure information associated with the first backup format of the first full backup copy and the one or more incremental backup copies (Zhu, e.g., Col first structure information.), wherein the first structure information is different from second structure information associated with at least one other backup format used by another backup copy stored in the one or more secondary storage devices (Zhu, e.g., Col 2:8+, structure information may be based on an order used by the file system of the volume wherein the structure information may be independent from structure information of a stored backup.); 
generate, based at least on the first structure information, a second full backup copy that is in the first backup format and reflects a state of the primary data in the one or more primary storage devices at a time when a most recent one of the one or more incremental backup copies was created (Zhu, e.g., Fig 3, describes creating a second full (i.e., synthetic) backup from a full backup and one or more incremental backups based on a first structure information (310).); and 
cause the second full backup copy to be stored in the one or more secondary storage devices (Zhu, e.g., Fig 3(312), create synthetic backup;Col 9:28+, backups may be stored in separate devices).
Zhu further describes how a list of file system objects present in the first full backup copy are structured as a sorted catalog (ZHU, e.g., Col 2:48-55, identify a sorted catalog of files in the full backup as part of identifying the full backup.), but fails to use the word header to describe the data structure associated with the list.  The examiner notes that the applicant describes (SPEC ¶00261) that data sections 802, 804, and 806 of applicant’s Figure 8 may be collectively referred to as dump header.  Further, the applicant’s disclosure relating to these elements (SPEC ¶00255-00257) an indication describing the manner in which the header and data therein is structured.  

Consider Claim 10, 
Zhu further teaches wherein the one or more primary storage devices comprise file server is configured to store a plurality of files in a plurality of directories (Zhu, e.g., Fig 4, shows storage of plural files in plural directories; Col 9:28+, files and directories may be on plural devices.).

Consider Claim 11, 
Zhu further teaches wherein the first structure information indicates an order in which file data corresponding to a plurality of files in the primary data is to be arranged in the second full backup copy (Zhu, e.g., Col 8:3+, structure information indicates an ordering of data in the backup.).

Consider Claim 12, 
Zhu further teaches wherein the order is a depth-first order based on a plurality of directories containing the plurality of files in the primary data (Zhu, e.g., Col 8:3+, index the files using a depth-first policy.).

Consider Claim 13, 
Zhu further teaches wherein the first structure information indicates that the second full backup copy is to include a bit flag for each inode in a plurality of inodes in the primary data (Zhu, e.g., Fig 5;Col 9:53+, each catalog element includes, for example, a ‘B’ flag for indicating a backup version.).

Consider Claim 14, 
Zhu further teaches wherein the first structure information indicates that a list of directories in the primary data is to precede, in the second full backup copy, file data corresponding to a plurality of files in the directories (Zhu, e.g., Fig 5(see arrows), sorted catalog 530d precedes synthetic backup 520d.).

Consider Claim 16, 
Zhu teaches a non-transitory computer-readable medium storing instructions, that, when executed by at least one computing device (Zhu, e.g., Fig 2(202)) comprising one or more processors and computer memory, cause the at least one computing device to perform operations comprising: 
identifying a first full backup copy of primary data stored in one or more primary storage devices (Zhu, e.g., Fig 3(302), identify full backup.) and generated by a file server in the one or more primary storage devices that is separate from the at least one computing device (Zhu, e.g., Fig 6(632,633);Figs 4&5;Col 9:28+, storage devices provide file access; Col 13:32+, storage devices may, alone, create a backup. In other 
identifying one or more incremental backup copies associated with the first full backup copy (Zhu, e.g., Fig 3(303), identify incremental backups.) and generated by the file server (Zhu, e.g., Fig 6(632,633);Figs 4&5; Col 13:32+, storage devices may, alone, create a backup. In other words, the backups being accessed (which may be stored on separate storage devices [Col 9:28-30]) may be generated by the individual storage elements providing file access.), wherein the one or more incremental backup copies are in the first backup format and stored in the one or more secondary storage devices (Zhu, e.g., Col 8:49+, catalog 430a may index files in a hierarchical-lexicographical order (i.e., a first format);Fig 4(430), catalogs of incremental backups are in the same (first) format.); 
determining first structure information associated with the first backup format of the first full backup copy and the one or more incremental backup copies (Zhu, e.g., Col 2:1-7, the data structure including metadata is considered to include first structure information.), wherein the first structure information is different from second structure information associated with at least one other backup format used by another backup copy stored in the one or more secondary storage devices (Zhu, e.g., Col 2:8+, structure information may be based on an order used by the file system of the volume 
 generating, based at least on the first structure information, a second full backup copy that is in the first backup format and reflects a state of the primary data in the one or more primary storage devices at a time when a most recent one of the one or more incremental backup copies was created (Zhu, e.g., Fig 3, describes creating a second full (i.e., synthetic) backup from a full backup and one or more incremental backups based on a first structure information (310).); and 
causing the second full backup copy to be stored in the one or more secondary storage devices (Zhu, e.g., Fig 3(312), create synthetic backup;Col 9:28+, backups may be stored in separate devices).
Zhu further describes how a list of file system objects present in the first full backup copy are structured as a sorted catalog (ZHU, e.g., Col 2:48-55, identify a sorted catalog of files in the full backup as part of identifying the full backup.), but fails to use the word header to describe the data structure associated with the list.  The examiner notes that the applicant describes (SPEC ¶00261) that data sections 802, 804, and 806 of applicant’s Figure 8 may be collectively referred to as dump header.  Further, the applicant’s disclosure relating to these elements (SPEC ¶00255-00257) describes a file system structure (e.g., list of inodes and directories).  Given that a label of header is applicable to the structure disclosed by ZHU, it is reasonably considered for ZHU to teach a structure analogous to a header. Finally, given that the system of ZHU functions to successfully interpret the data present in a header data structure it is an indication describing the manner in which the header and data therein is structured.  

Consider Claim 17, 
Zhu further teaches wherein the first structure information indicates an order in which file data corresponding to a plurality of files in the primary data is to be arranged in the second full backup copy (Zhu, e.g., Col 8:3+, structure information indicates an ordering of data in the backup.).

Consider Claim 18, 
Zhu further teaches wherein the order is a depth-first order based on a plurality of directories containing the plurality of files in the primary data (Zhu, e.g., Col 8:3+, index the files using a depth-first policy.).

Consider Claim 19, 
Zhu further teaches wherein the first structure information indicates that a list of directories in the primary data is to precede, in the second full backup copy, file data corresponding to a plurality of files in the directories (Zhu, e.g., Fig 5(see arrows), sorted catalog 530d precedes synthetic backup 520d.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US Patent No. 8,495,022 B1) in view of Bangalore et al. (US PGPub No. 2017/0091045 A1).

Consider Claim 2, 
Zhu teaches the method of claim 1, above, and further describes restore operations (Zhu, e.g., Col 10:33-37), but fails to expressly describe receiving a request to restore the second full backup copy from the secondary storage subsystem onto the primary 

Consider Claim 8, 
Zhu describes the method of claim 1, above, and further teaches identifying metadata related to backups (Zhu, e.g., Col 2:1+, describes use of metadata/sorted catalog.) wherein the metadata is described as  preceding, in the second full backup copy, file data corresponding to the plurality of files  (Zhu, e.g., Fig 5(see arrows), sorted catalog 530d precedes synthetic backup 520d.).  However, Zhu et al. fails to expressly describe wherein the first structure information indicates that a list of access control lists (ACLs) associated with a plurality of files in the primary data. Bangalore et al. describes systems and methods associated with data backup and is considered analogous prior art.  Bangalore et al. does describe wherein the first structure information indicates that a list of access control lists (ACLs) associated with a plurality of files in the primary data 

Consider Claim 15, 
Zhu teaches the networked information management system of claim 9, above, and further teaches identifying metadata related to backups (Zhu, e.g., Col 2:1+, describes use of metadata/sorted catalog.) wherein the metadata is described as  preceding, in the second full backup copy, file data corresponding to the plurality of files  (Zhu, e.g., Fig 5(see arrows), sorted catalog 530d precedes synthetic backup 520d.).  However, Zhu et al. fails to expressly describe wherein the first structure information indicates that a list of access control lists (ACLs) associated with a plurality of files in the primary data. Bangalore et al. describes systems and methods associated with data backup and is considered analogous prior art.  Bangalore et al. does describe wherein the first structure information indicates that a list of access control lists (ACLs) associated with a plurality of files in the primary data (Bangalore, e.g., ¶0068, describes that ACLs are known metadata elements and wherein any reference to primary data generally also includes its associated metadata.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the 

Consider Claim 20, 
Zhu teaches the non-transitory computer-readable medium of claim 16, above, and further teaches identifying metadata related to backups (Zhu, e.g., Col 2:1+, describes use of metadata/sorted catalog.) wherein the metadata is described as  preceding, in the second full backup copy, file data corresponding to the plurality of files  (Zhu, e.g., Fig 5(see arrows), sorted catalog 530d precedes synthetic backup 520d.).  However, Zhu et al. fails to expressly describe wherein the first structure information indicates that a list of access control lists (ACLs) associated with a plurality of files in the primary data. Bangalore et al. describes systems and methods associated with data backup and is considered analogous prior art.  Bangalore et al. does describe wherein the first structure information indicates that a list of access control lists (ACLs) associated with a plurality of files in the primary data (Bangalore, e.g., ¶0068, describes that ACLs are known metadata elements and wherein any reference to primary data generally also includes its associated metadata.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of Zhu with at least the cited elements of Bangalore because it improves file safety and integrity by including security elements in the indexed metadata.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US Patent No. 8,495,022 B1).

Consider Claim 3, 
Zhu teaches the method of claim 1, but fails to expressly describe removing the first full backup copy and the one or more incremental backup copies from the secondary storage subsystem.  However, the examiner takes official notice of the fact that deleting unneeded data is notoriously well-known in the art.  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention to modify the system of Zhu to include removing the first full backup copy and the one or more incremental backup copies from the secondary storage subsystem because it improves storage system efficiency by duplicative data elements.

Response to Arguments
Applicant's arguments filed 01DEC2021 have been fully considered but they are not persuasive. 
The arguments are substantially directed towards amended subject matter which is considered fully addressed in the corresponding updates to the office action, provided above.

Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/           Primary Examiner, Art Unit 2137